COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


ROY HUESTON SCOTT, JR.
                                                                MEMORANDUM OPINION*
v.     Record No. 2503-04-3                                         PER CURIAM
                                                                    MAY 31, 2005
CONSOLIDATED COIN CATERERS CORPORATION
 AND AMERICAN MOTORISTS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Roy Hueston Scott, Jr., pro se, on briefs).

                 (James A.L. Daniel; Janine M. Jacob; Daniel, Vaughan, Medley &
                 Smitherman, P.C., on brief), for appellees.


       Roy Hueston Scott, Jr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding no evidence that Consolidated Coin Caterers Corporation and its insurer

engaged in unlawful medical management of claimant’s case. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Scott v. Consolidated Coin Caterers Corporation, VWC File No. 406-609

(Sept. 23, 2004). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.